Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 4 recites the limitation "the removing step" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggest having claim 4 depend on claim 3. 
Claim 6 and 7 recites the limitation "the pre-populated dataset" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Chigos (US 20220036114 A1).
Regarding claim 1, Chigos discloses the aspects of the method for a recognition system to identify potentially identifying information that is contained within a dataset representing a system target comprising ([0033] Referring now to FIG. 3; while the software is running, any license plate that comes into the range of the camera is digitized and converted to data. The data is then displayed on the screen of the client terminal device. Background modules continuously compare all data captured against predetermined databases, such as Be-On-The-Lookout (BOLO) lists.): receiving the dataset (Fig 7, ref 700); identifying features in the dataset that have a characteristic indicative of an expected feature ([0067] The vehicle color information may be cross-referenced with other captured license plate information to provide additional assurance of correct license plate information); processing the identified features to yield a candidate feature, wherein the candidate feature is one feature contained among the identified features that has the highest probability of containing potentially identifying information ([0033] As shown in FIG. 3, vehicle 300 having license plate 302 enters the range of view of the inventive system. License plate 302 is localized, digitized and displayed in screen 310 in frame 312 along with image 314 of license plate 302. (The license plate number is an identified feature that has identifying information)).
Regarding claim 2, Chigos discloses wherein the characteristic indicative of an expected features is selected from the group consisting one or more of the following: (i) whether the size of the feature is at generally the same size or a greater size than an expected features, (ii) whether the geometry of the features is generally consistent with the expected features, and (iii) whether the color of the features is generally consistent with the expected features ([0067] In another embodiment of the invention, the imaging device may capture additional vehicle information, such as vehicle color, make, model, or other vehicle information. The vehicle color information may be cross-referenced with other captured license plate information to provide additional assurance of correct license plate information.). 
Regarding claim 4, Chigos discloses processing the features within the identified features to identify any information contained therein ([0050] The Hough transform is a technique which can be used to isolate features of a particular shape within an image. Because it requires that the desired features be specified in some parametric form, the classical Hough transform is most commonly used for the detection of regular curves such as lines, circles, ellipses, etc.) and processing any such information to reveal whether such information might be potentially identifying information (Fig 3, recognizes a license plate).
Regarding claim 5, Chigos discloses wherein the processing step includes the step of comparing the identified information with information in a dataset that is pre-populated by the system ([0036] In FIG. 6, the extracted alpha-numeric characters are converted, processed and refined in the recognition module (discussed below). The characters are processed through pixel comparison 600 until the individual characters are recognized and produced as recognition value 610. A comparison module compares derived recognition value 610 against database 620 to search for a potential match. If a match is found, the system triggers an audible and visual alert as discussed above).
Regarding claim 6, Chigos discloses wherein the pre-populated dataset contains information that is flagged by the system such that the system identifies the feature associated with the information as the candidate feature if such information of a feature matches information in the pre-populated dataset ([0034] As shown in FIG. 4A, when a match is found between license plate 302 and the BOLO list, an audible alert is triggered and visual alert 325 is displayed on screen 310).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chigos (US 20220036114 A1), and further in view of Vorobeychik (US 20210300433 A1).
Regarding claim 3, Chigos does not disclose wherein the processing step comprises: removing the features within the identified features that are likely to be decoy features.
In a similar field of endeavor of defense against physical attacks on image classification, Vorobeychik teaches wherein the processing step comprises: removing the features within the identified features that are likely to be decoy features (Fig  15 (Vandalism found on stop sign but machine learning generates a model that removes the stickers and vandalism through a defense on attack (DOA))).
It would have been obvious to one skilled in the art to combine Chigo’s disclosure with Vorobeychik’s teaching in order to recognize vandalism on an object in an image so that a more accurate image classification is done. 
Regarding claim 7, Chigos does not disclose wherein the pre-populated dataset contains information that is known by the system as decoy information such that the system removes the feature associated with the information from the set of identified features if such information of a features matches information in the pre-populated dataset.
In a similar field of endeavor of defense against physical attacks on image classification, Vorobeychik teaches wherein the pre-populated dataset contains information that is known by the system as decoy information ([0031] The method relies on an algorithmic adversarial training procedure in which adversarial occlusions of a given shape are iteratively introduced into training data, thus resulting in highly robust models. In some embodiments, the given shape is a rectangle. In other embodiments, the given shape is any other suitable shape, such as a circle, oval, square, or the like.) such that the system removes the feature associated with the information from the set of identified features if such information of a features matches information in the pre-populated dataset (Fig  15 (Vandalism found on stop sign but machine learning generates a model that removes the stickers and vandalism through a defense on attack)).
It would have been obvious to one skilled in the art to combine Chigo’s disclosure with Vorobeychik’s teaching in order to recognize vandalism on an object in an image so that a more accurate image classification is done.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chigos (US 20220036114 A1), and further in view of Edwards (US 10223596 B1).
Regarding claim 8, Chigos does not disclose wherein the system target includes a smokescreen that is included in the identified features.
In a similar field of endeavor vehicle identification in parking lots, Edwards teaches wherein the system target includes a smokescreen that is included in the identified features (Col 13, lines 45-50: Certain alphanumeric characters may reduce the confidence level for a given candidate license plate identification and/or may result in multiple candidate license plate identifications. (smokescreen in the instant application is an implementation used by the system to make the license plate less recognizable. In the Edward’s reference, the use of searching for only certain alphanumeric will reduce the system from recognizing license plates that do not match)).
It would have been obvious to one skilled in the art to combine Chigo’s disclosure with Edward’s teaching to recognize the correct license plates faster and more accurately so that customers will be satisfied. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chigos (US 20220036114 A1), and further in view of Chen (US 20210295080 A1).
Regarding claim 9, Chigos discloses wherein the potentially identifying information is a license plate number (Fig 3: license plate).
Chigos does not disclose the features expected by the recognition system are associated with the shape of a license plate having the license plate number.
In a similar field of endeavor of license plate recognition, Chen teaches the features expected by the recognition system are associated with the shape of a license plate having the license plate number ([0066] In some embodiments, due to various views of the vehicle in the image, the license plate presented in the image may be subject to a deformation. For example, the license plate presented in the image may be oblique, and/or the shape of the license plate presented in the image may have the shape of a diamond. For brevity, the deformation of the license plate presented in the image may be indicated by a tilt angle of the license plate. The tilt angle of the license plate may depend on the orientation of the vehicle in the image. In the case when the vehicle is presented in the image with its front view, the license plate as well as the numeric or alphanumeric ID on the license plate may be horizontally positioned in the image, and thus the tilt angle of the license plate may be regarded as 0. [0084] The adjusted one or more parameters of the corrected license plate may include, for example, the resolution of the corrected license plate, the size of the corrected license plate, or the like, or a combination thereof.).
It would have been obvious to one skilled in the art to combine Chigo’s disclosure with Chen’s teaching to effectively identify the tilt angle of a license plate so that it is better recognized. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chigos (US 20220036114 A1), and further in view of Scott (US 20190057233 A1).
Regarding claim 10, Chigos does not disclose wherein the potentially identifying information is one or more persons, the features expected by the recognition system are associated with one or more tattoos.
In a similar field of endeavor of tattoo detection system, Scott teaches wherein the potentially identifying information is one or more persons (Fig. 10a), the features expected by the recognition system are associated with one or more tattoos (Figs 1a-1d: different tattoos and associated discussion beginning ¶0046).
It would have been obvious to one skilled in the art to combine Chigo’s disclosure with Scott’s teaching to recognize any tattoos on a human to ensure that surveillance recognizes anyone who is a known criminal. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A NASHER whose telephone number is (571)272-1885. The examiner can normally be reached Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A NASHER/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666